DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As the result of this patent application being withdrawn from issue via Director’s correspondence mailed to Applicant on October 25, 2022, the prosecution is re-opened for this case.
Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 13 recites:
13.  The method of [claims 10 and 11] wherein the generated filter recommendation includes an indication of a remaining filter lifetime of the air filter, and wherein the indication is presented on a display of the user mobile device.

7.	Claim 13 is indefinite because “the user mobile device” lacks antecedent basis.  This term is introduced in claim 12, rather than claims 10, 11 or 13.
Claim Rejections - 35 USC § 112(d)
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
11.	Claim 4 recites:
4.  The air filter of claim 1 wherein the filter recommendation program determines what type of filter should be used based on the received data and includes a type of filter in the filter recommendation.  

12.	Claim 4 fails to further limit the scope of claim 1, because it is redundant with claim 1, as the last paragraph of claim 1 states:
the filter recommendation program determines what type of filter should be used based on the received data and includes a type of filter in the filter recommendation.

13.	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC §§ 102 or 103
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 10–14, 16 and 18–19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seaton et al., US 2018/0012479 A1, or in the alternative under 35 U.S.C. 103 as being unpatentable over Seaton.
18.	Regarding claim 10, Seaton disclose a method of using an HVAC monitoring system to monitor an air filter in an HVAC system ([0025]).  The HVAC system is a “powered air-handling system.”  
19.	The method comprises receiving pressure information representative of a downstream pressure of the HVAC system, because pressure sensors measure the pressure differential across the filter ([0040]).  The measurements may be transmitted wirelessly ([0017], claim 1).  
20.	The method also comprises receiving information regarding a user of the powered air-handling system from a user profile, because a user assigns a threshold value for the pressure differential across the filter (Fig. 3, [0015]).  Also, a user may be registered with the HVAC monitoring system (Fig. 3, [0045]).  While the reference is silent as to the monitoring system receiving threshold information from the user registration—it would have been obvious for the threshold information inputted by the user to be stored in the user registration, so that the user does not have to continuously input this information into the system.
21.	The method further comprises receiving information from an external source which is related to operation of the HVAC system and the air filter media, because a microphone measures the volume and frequency of sound produced by the HVAC system and the filter during operation ([0025]).  
22.	The system generates a recommendation about whether to replace the filter, because the system notifies the user when the filter needs to be changed ([0018]). This recommendation is a function of pressure information in combination with the received information from the microphone, because the air pressure differential measurement in combination with an analysis of the sound measurement is sued to determine the state of the cleanliness of the air filter ([0025]).  The portion of the HVAC monitoring system that analyzes the pressure and sound information to make the recommendation reads on the “filter recommendation program.”  It utilizes data from at least two sources to generate the recommendation, because it uses the threshold pressure differential inputted by the user, the measured pressure data and the sound data from the microphone, to determine the cleanliness of the filter (Fig. 3, [0025]).
23.	Regarding claim 11, Seaton teaches that at least one of the pressure sensors is resident in the HVAC system, because pressure sensor 236 is installed within a duct of the HVAC system, while pressure sensor 214 is installed on the room side of a grille of the air filter ([0032], [0036]).
24.	Regarding claim 12, Seaton teaches that pressure sensors 214, 236 are installed within a housing of the HVAC system, because sensor 214 is installed on the air filter grille while sensor 236 is installed within a duct of the HVAC system ([0032], [0036]).  The head unit 202 reads on the claimed “circuitry” ([0031]).  It is co-located on the housing because it is installed on the filter grille ([0032]).  The head unit 202 wirelessly transmits pressure information to a wirelessly paired mobile device ([0031]).  The pressure information can be forwarded from the mobile device to a cloud platform, because the mobile application can connect to a cloud-based storage capability ([0026]).
25.	Seaton differs from claim 12 because it does not disclose that the pressure sensors 214, 236 take an analog measurement that is configured to a digital form.
26.	But it would have been obvious for the pressure sensors 214, 236 take an analog measurement which is then converted to digital form, depending on the type of sensors used in the system.
27.	Regarding claim 13, Seaton teaches that the generated filter recommendation includes an indication of a remaining filter lifetime of the air filter, because monitoring information is provided to a user and the monitoring information includes a diagnosis of the dirtiness of the filter ([0017], [0018]).   The generated filter recommendation also includes an indication of a remaining filter lifetime of the air filter, because the monitoring system tells a user when the air filter should be changed ([0018]).  The information is presented on a display of a user mobile device, because monitored information may be provided to a user through a visual display on a mobile device ([0017]).
28.	Regarding claim 14, Seaton teaches that the information received by the microphone is processed by a programmed computer to generate the filter recommendation that includes a recommendation of whether or not to replace the filter, because the sound measurement is analyzed by a computer to determine the state of the cleanliness of the air filter ([0025]).
29.	Regarding claim 16, Seaton discloses an HVAC monitoring system that uses a pressure differential measurement in conjunction with a sound measurement, to determine the state of the cleanliness of an air filter in an HVAC system, to then generate a recommendation about whether to change the filter ([0018], [0025].  The HVAC monitoring system reads on the “machine readable storage device having instructions for execution by a process of the machine to perform operations to monitor an air filter installed in a powered air-handling system.”  
30.	The HVAC monitoring system receives pressure information representative of a downstream pressure of the HVAC system, with the information originating from two pressure sensors.  This is because the monitoring system uses the differential pressure across the filter to determine its dirtiness, and differential pressure compares the pressure upstream and downstream of the filter ([0025]).  Pressure sensors 214, 236 send pressure information to the HVAC monitoring system ([0032], [0036]).  The pressure sensors communicate wirelessly with the HVAC monitoring system ([0017], claim 1).
31.	The HVAC monitoring system also receives information regarding a user of the HVAC system from a user profile, because a user assigns a threshold value for the pressure differential across the filter (Fig. 3, [0015]).  Also, a user may be registered with the HVAC monitoring system (Fig. 3, [0045]).  While the reference is silent as to the monitoring system receiving threshold information from the user registration—it would have been obvious for the threshold information inputted by the user to be stored in the user registration, so that the user does not have to continuously input this information into the system.
32.	The HVAC monitoring system also receives information from an external source, with the information related to operation of the HVAC system and the filter, because a microphone measures the volume and frequency of sound produced by the HVAC system and filter during operation ([0025]).  
33.	The HVAC monitoring system generates a recommendation that includes whether or not to replace the filter, because the system notifies the user when the filter needs to be changed ([0018]). This recommendation is a function of pressure information in combination with the received information from the microphone, because the air pressure differential measurement in combination with an analysis of the sound measurement is sued to determine the state of the cleanliness of the air filter ([0025]).  
34.	Regarding claim 18, Seaton teaches that the pressure sensors 214, 236 are located within a housing of the HVAC system, because sensor 214 is installed on the air filter grille while sensor 236 is installed within a duct of the HVAC system ([0032], [0036]).  The head unit 202 reads on the claimed “circuitry” ([0031]).  It is co-located on the housing, because it is installed on the room side of the filter grille ([0032]).  The head unit 202 wirelessly transmits pressure information to a wirelessly paired mobile device ([0031]).  The pressure information can be forwarded from the mobile device to a cloud platform, because the mobile application can connect to a cloud-based storage capability ([0026]).
35.	Seaton differs from claim 18 because it does not disclose that the pressure sensors 214, 236 take an analog measurement that is configured to a digital form.
36.	But it would have been obvious for the pressure sensors 214, 236 take an analog measurement which is then converted to digital form, depending on the type of sensors used in the system.
37.	Regarding claim 19, Seaton teaches that the generated filter recommendation includes an indication of a remaining filter lifetime of the air filter, because monitoring information is provided to a user and the monitoring information includes a diagnosis of the dirtiness of the filter ([0017], [0018]).   The generated filter recommendation also includes an indication of a remaining filter lifetime of the air filter, because the monitoring system tells a user when the air filter should be changed ([0018]).  The information is presented on a display of a user mobile device, because monitored information may be provided to a user through a visual display on a mobile device ([0017]).
38.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Seaton et al., US 2018/0012479 A1 in view of Ajax et al., US 2018/0299156 A1.
39.	Regarding claim 15, Seaton teaches the limitations of claim 11, as explained above.
40.	Seaton differs from claim 15 because it fails to disclose that the HVAC monitoring system uses the information to generate a recommendation that includes a recommendation about what type of filter to use.
41.	But Ajax discloses an HVAC system with a control unit comprising a filter type recommendation module that receives information related to air quality such as temperature, humidity and pressure, external information such as pollen levels in a geographic area, and user input (i.e., a user profile) to recommend what type of filter to use in the HVAC system ([0043], [0089], [0091]).  The filter type recommendation module is beneficial because it is allows the HVAC system to reduce energy consumption, by recommending a less restrictive filter when appropriate ([0018], [0091]).  
42.	It would have been obvious for the HVAC monitoring system in Seaton to utilize the filter type recommendation module of Ajax to reduce energy consumption.  
Claim Rejections - 35 USC § 103
43.	Claims 10–14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being obvious over Arthur et al., US 2018/0140989 A1.
44.	The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
45.	This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
46.	Regarding claim 10, Arthur discloses a method of monitoring an air filter 1015 in an HVAC system to determine when it should be replaced ([0039], [0078], [0080]).  The HVAC system reads on a “powered air-handling system.”  
47.	The method comprises wirelessly receiving pressure information representative of a downstream pressure of the HVAC system with the information originating from a pressure sensor, because a pressure sensor 1010 measures the pressure on the clean (downstream) side of the filter 1015 ([0080).  The data can be communicated wirelessly ([0146]).
48.	The method also comprises receiving information regarding a user of the HVAC system from a user profile, because a user may enter a profile indicative of specific medial conditions which may be used to change a pressure threshold ([0087]).
49.	The method further comprises receiving information from an external source with the information related to operation of the HVAC system and the air filter.  This is because outdoor weather data, obtained from an online database, can be used to estimate the filter runtime in the HVAC system ([0150)].   
50.	The method generates an air filter recommendation that includes a recommendation about whether or not replace the filter ([0086]).  This recommendation is generated as a function of the pressure information, because a notification to replace the filter can be triggered when the pressure drop across the filter exceeds a threshold ([0040]).  The recommendation is also generated as a function of information from the weather data.  This is because the estimated filter runtime, which is generated using the weather data, is used to supplement missing pressure data, to determine when the filter needs replacement ([0149]–[0150]).  
51.	The mechanism that processes the pressure information and the weather data to recommend that the filter needs replacement reads on the “filter recommendation program to generate the filter recommendation.”  This mechanism utilizes received data from the pressure sensor, the user profile and the online database to generate the recommendation.  This is because the user profile is used to determine the appropriate pressure differential threshold indicating that the filter needs replacement.  And the system determines whether to replace the filter by comparing the measured pressure data against the threshold, while also using the estimated filter runtime information to determine when the filter needs replacement ([0040], [0086]–[0087], [0149]–[0150]).
52.	Regarding claim 11, Arthur teaches that the pressure sensor 1010 is resident in the HVAC system, because it is on the clean side of the filter 1015 ([0080]).
53.	Regarding claim 12, Arthur teaches that the pressure sensor 1010 is located within a housing of the HVAC system, because it is on the clean side of the filter 1015 ([0080]).  Processing electronics (i.e., “circuitry”) is co-located in the housing with the pressure sensor ([0057]).  The processing electronics converts pressure data originating from the pressure sensor to digital form and wirelessly transmits the digital pressure information to a pair user mobile device ([0057]).  The information can then be uploaded to the cloud ([0084]).
54.	Arthur differs from claim 12, because it does not explicitly disclose that the pressure sensor takes an analog reading which is then converted to digital, even though the processing electronics convert pressure measurements into a digital signal ([0057]).  But it would have been obvious for the pressure sensor to take an analog reading, depending on the type of pressure sensor used.
55.	Regarding claim 13, Arthur teaches that the generated filter recommendation includes an indication of a remaining filter lifetime of the air filter ([0086]).  The indication is presented on a display of a user mobile device ([0086]).
56.	Regarding claim 14, Arthur teaches that the received weather information is processed by a programmed computer to generate the filter recommendation that includes a recommendation of whether or not to replace the filter.  This is because a computer receives outdoor weather data from an online database, and uses this data to estimate filter runtime, with the runtime being used to determine when the filter should be replaced ([0149]–[0150]).
57.	Regarding claim 16, Arthur discloses analytics that determine the need for filter replacement in an HVAC system ([0087]).  The analytics read on the “machine readable storage device having instructions for execution by a processor of the machine to perform operations to monitor an air filter installed in a powered air-handling device.”
58.	The analytics wirelessly receiving pressure information representative of a downstream pressure of the HVAC system with the information originating from a pressure sensor, because a pressure sensor 1010 measures the pressure on the clean (downstream) side of the filter 1015 ([0080).  The data can be communicated wirelessly ([0146]).
59.	The analytics also receive information regarding a user of the HVAC system from a user profile, because a user may enter a profile indicative of specific medial conditions which may be used to change a pressure threshold ([0087]).
60.	The analytics further receive information from an external source, with the information related to operation of at least one of the HVAC system and the air filter.  This is because outdoor weather data, obtained from an online database, can be used to estimate the filter runtime in the HVAC system ([0150)].   
61.	The analytics generate a filter recommendation about whether or not to replace the filter, because the analytics are used to determine the need for filter replacement ([0087]).  This recommendation is generated as a function of the pressure information, because a notification to replace the filter can be triggered when the pressure drop across the filter exceeds a threshold ([0040]).  The recommendation is also generated as a function of information from the weather data.  This is because the estimated filter runtime, which is generated using the weather data, is used to supplement missing pressure data, to determine when the filter needs replacement ([0149]–[0150]).  
62.	Regarding claim 18, Arthur teaches that the pressure sensor 1010 is located within a housing of the HVAC system, because it is on the clean side of the filter 1015 ([0080]).  Processing electronics (i.e., “circuitry”) is co-located in the housing with the pressure sensor ([0057]).  The processing electronics converts pressure data originating from the pressure sensor to digital form and wirelessly transmits the digital pressure information to a pair user mobile device ([0057]).  The information can then be uploaded to the cloud ([0084]).
63.	Arthur differs from claim 18, because it does not explicitly disclose that the pressure sensor takes an analog reading which is then converted to digital, even though the processing electronics convert pressure measurements into a digital signal ([0057]).  But it would have been obvious for the pressure sensor to take an analog reading, depending on the type of pressure sensor used.
64.	Regarding claim 19, Arthur teaches that the generated filter recommendation includes an indication of a remaining filter lifetime of the air filter ([0086]).  The indication is presented on a display of a user mobile device ([0086]).
65.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al., US 2018/0140989 A1 in view of Ajax et al., US 2018/0299156 A1.
66.	Regarding claim 15, Arthur teaches the limitations of claim 11, as explained above.
67.	Arthur differs from claim 15, because it fails to disclose that its method of monitoring the HVAC system uses the information to generate a recommendation that includes a recommendation about what type of filter to use.
68.	But Ajax discloses an HVAC system with a control unit comprising a filter type recommendation module that receives information related to air quality such as temperature, humidity and pressure, external information such as pollen levels in a geographic area, and user input (i.e., a user profile) to recommend what type of filter to use in the HVAC system ([0043], [0089], [0091]).  The filter type recommendation module is beneficial because it is enables the HVAC system to reduce energy consumption, by recommending a less restrictive filter when appropriate ([0018], [0091]).  
69.	It would have been obvious for the method of Arthur to utilize the filter type recommendation module of Ajax to reduce energy consumption.  
Claim Rejections - 35 USC § 103
70.	Claims 1–7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ajax et al., US 2018/0299156 A1 in view of Burnett, US 9,593,861 B1.
71.	Regarding claim 1, Ajax discloses an HVAC system comprising an air filter comprising filter media ([0006]).  The HVAC system is a “powered air-handling system.”  The system comprises air quality sensors, including temperature sensors and humidity sensors ([0072], [0089]).  The system also comprises a control device 214 (“circuitry”) in communication with the sensors ([0078]).  The control device 214 is configured to receive data from three sources.  This is because it receives information from the air quality sensors, data from an external source such as data related to pollen levels within a particular geographic area, and user input information ([0089]).  The user input information reads on “a user profile.”  The control device 214 comprises a filter type recommendation module 746 (“a filter recommendation program”) ([0089]).  The filter type recommendation module 746 utilizes the data received from these three sources to generate a recommendation about what type of filter should be used in the HVAC system ([0091]).
72.	Ajax differs from claim 1 because it fails to disclose the location of the air quality sensors.  Therefore, it fails to provide enough information to teach at least one sensor attached to the filter media.
73.	But Burnett discloses an air filter 106A for an HVAC system comprising a chip 301 that is attached to the filter media of the air filter (Fig. 3, col. 7, l. 60–8, l. 67).  The chip 301 comprises a sensor that measures humidity or temperature, in addition to other parameters (col. 8, ll. 5–67).  
74.	It would have been obvious for the air quality sensors in Ajax to be attached to the filter media of the air filter, because this is a suitable location to provide an air quality sensor in an HVAC system.
75.	Regarding claim 2, Ajax teaches that the at least one sensor can comprise a pressure sensor ([0043]).
76.	Regarding claim 3, Ajax teaches that the filter recommendation program determines if the filter needs replacement based on the received data, because the filter type recommendation module 746 is configured to facilitate timing of a filter replacement ([0090]).  If the filter needs replacement, the filter type recommendation module 746 recommends that the filter needs replacement via user interface 702 ([0090]).
77.	Regarding claim 4, Ajax teaches that the filter type recommendation module 746 determines what type of filter should be used based on the received data and includes a type of filter in the filter recommendation, for the reasons stated in the rejection of claim 1 above.
78.	Regarding claim 5, Ajax teaches that the filter type recommendation module 746 utilizes data from the air quality sensors, the external source such as data related to pollen levels, and user input information to generate the recommendation ([0089], [0091]).
79.	Regarding claim 6, Ajax teaches that the at least two data sources include the sensor and the external source, as explained in the rejection of claim 5 above.
80.	Regarding claim 7, Ajax teaches that the at least two data sources include the sensor, the user profile and the external source, as explained in the rejection of claim 5 above.
81.	Regarding claim 9, Ajax teaches that the filter type recommendation module 746 includes a database and the recommendation is generated based on a query from the database, because the filter type recommendation module 746 recommends what type of filter should be used based on received information ([0091]).
Claim Rejections - 35 USC § 101
82.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

83.	Claims 1–7, 9–16 and 18–22 are rejected under 35 U.S.C. 101.
84.	Claim 1 recites:
1.  A powered air-handling system comprising:
an air filter comprising filter media;
at least one sensor that is attached to the filter media; and
circuitry in communication with the sensor, the circuitry configured to receive data from at least three sources, including from the sensor, from a user profile, and from an external source and to execute a filter recommendation program that utilizes the received data to generate a filter
recommendation, wherein the filter recommendation program determines what type of filter should be used based on the received data and includes a type of filter in the filter recommendation.

85.	For Step 1, the claim is in one of the four statutory categories because it describes a “powered air-handling system” which is a machine. 
86.	For Step 2A, Prong One, claim 1 recites an abstract idea which is the mental process recommending what type of filter should be used.  This is mental process because making a recommendation is a form of observation or judgement.  While the claim says that the recommendation is generated based on information that is received from a variety of sources—this merely amounts to collecting information, analyzing it and displaying certain results of the collection of analysis.  MPEP 2106.04(a)(2)(III)(A).  The fact that the abstract idea is performed on “circuitry” does not make the claim patent eligible.  Rather, claims can recite a mental process even if they are claimed as being performed on a computer.  MPEP 2106.04(a)(2)(III)(C). 
87.	Note that the abstract idea of generating a filter recommendation could be performed within the human mind.  For instance, a human could mentally receive data from a pressure sensor by looking at a pressure gauge.  The human could mentally receive information from a user profile by asking the person who will breathe the filtered air whether they have allergies.  The human could also receive data from an external source by looking at a weather report to estimate how long the air-handling system has been in operation.  Factoring all of this information, the human could recommend, mentally or verbally, what type of filter should be used.  For example, if the air-handling system has been running for a long time due to hot weather, but the pressure gauge shows a low pressure drop and the user does not have allergies, then the human could recommend that the filter that is installed is the correct type to be used in the system.
88.	For Step 2A, Prong Two, claim 1 does not integrate the abstract idea into a practical application, because nothing is done with the recommendation after it is made.  It is noted that claim 1 recites physical elements, in addition to the abstract idea.  These additional elements include a powered air-handling system an air filter comprising filter media, a sensor attached to the filter media, and circuitry in communication with the sensor.  These physical elements do not integrate the abstract idea of recommending what type of filter should be used into a practical application of the abstract idea.  Instead, the physical elements merely link the abstract idea to a particular technological environment or field of use.  MPEP 2106.04(d)(I).  
89.	For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea of recommending what type of filter should be used.  This is because the claim describes a conventional powered air-handling system with an air filter, a sensor attached to the filter media and circuitry in communication with the sensor.  For instance, Burnett, US 9,593,861 B1 discloses an HVAC system comprising an air filter with filter media and a sensor attached to the filter media, with circuitry in communication with the sensor (col. 1, ll. 33–61).  And Hamman et al., US 2015/0241318 A1 discloses a filter system comprising an air filter 302 with filter media and sensors 304, 306 attached to the filter media, with circuitry in communication with the sensors (Fig, 3, [0029]).  Therefore, because claim 1 describes a well-known, routine and conventional powered air-handling system, it does not amount to significantly more than the abstract idea.
90.	Claim 2 recites:
2. The system of claim 1 wherein the at least one sensor comprises at least one pressure sensor.

91.	For Step 1, the claim is in one of the four statutory categories because it describes a “powered air-handling system” which is a machine. 
92.	For Step 2A, Prong One, the claim recites the abstract idea of recommending what type of filter should be used, for the reason stated in the rejection of claim 1 above.
93.	For Step 2A, Prong Two, the claim does not integrate the abstract idea into a practical application.  While the claim says that the at least one sensor comprises a pressure sensor, the claim does not explain how the abstract idea of recommending what type of filter should be used is utilized in any meaningful way.
94.	For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea, because the additional element of the sensor being a pressure sensor is routine and conventional.  For instance, the sensor in Burnett is a pressure sensor (col. 2, ll. 40–49), while the sensors in Hamann are pressure sensors ([0030]).
95.	Claim 3 recites
3.  The air filter of claim 1 wherein the filter recommendation program determines if the filter needs replacement based on the received data, and if the filter needs replacement including in the filter recommendation that the filter needs replacement.

96.	For Step 1, the claim is in one of the four statutory categories because it describes a “powered air-handling system” which is a machine. 
97.	For Step 2A, Prong One, the claim recites the abstract idea of recommending what type of filter should be used, for the reason stated in the rejection of claim 1 above.  Claim 3 also recites the abstract idea of determining if the filter needs replacement.  Determining if the filter needs replacement is a mental process, because it is a form of observation or judgement.  
98.	For Step 2A, Prong Two, the claim does not recite additional elements that integrate the abstract idea into a practical application.  This is because nothing is done with the determination after it is made.  Additionally, while the claim says that the determination is based on the received data, this merely amounts to collecting information, analyzing it and displaying certain results of the collection of analysis.  MPEP 2106.04(a)(2)(III)(A).  
99.	For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea, because the powered air-handling system is routine and conventional for the reasons stated in the rejection of claim 1 above.
100.	Claim 4 recites:
4.  The air filter of claim 1 wherein the filter recommendation program determines what type of filter should be used based on the received data and includes a type of filter in the filter recommendation.

101.	Claim 4 is redundant with claim 1.  Therefore, claim 4 is patent ineligible for the reasons stated in the rejection of claim 1 above.
102.	Claim 5 recites:
5.  The air filter of claim 1 wherein the filter recommendation program utilizes received data from at least two of the sources to generate the recommendation.

103.	For Step 1, the claim is in one of the four statutory categories because it describes a “powered air-handling system” which is a machine. 
104.	For Step 2A, Prong One, the claim recites the abstract idea of recommending what type of filter should be used, for the reason stated in the rejection of claim 1 above.  
105.	For Step 2A, Prong Two, the claim does not recite additional elements that integrate the abstract idea into a practical application.  Instead, claim 5 merely describes steps that are used to generate the recommendation, instead of how the recommendation is used in any meaningful way.
106.	For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea, because the powered air-handling system is routine and conventional for the reasons stated in the rejection of claim 1 above.
107.	Claim 6 recites:
6.  The air filter of claim 5 wherein the at least two data sources include the sensor and the external source.

108.	For Step 1, the claim is in one of the four statutory categories because it describes a “powered air-handling system” which is a machine. 
109.	For Step 2A, Prong One, the claim recites the abstract idea of recommending what type of filter should be used, for the reason stated in the rejection of claim 1 above.  
110.	For Step 2A, Prong Two, the claim does not recite additional elements that integrate the abstract idea into a practical application.  Instead, claim 6 merely describes the data sources used to generate the recommendation, instead of how the recommendation is used in any meaningful way.
111.	For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea, because the powered air-handling system is routine and conventional for the reasons stated in the rejection of claim 1 above.
112.	Claim 7 recites:
7.  The air filter of claim 5 wherein the at least two data sources include the sensor, the user profile, and the external source.

113.	For Step 1, the claim is in one of the four statutory categories because it describes a “powered air-handling system” which is a machine. 
114.	For Step 2A, Prong One, the claim recites the abstract idea of recommending what type of filter should be used, for the reason stated in the rejection of claim 1 above.  
115.	For Step 2A, Prong Two, the claim does not recite additional elements that integrate the abstract idea into a practical application.  Instead, claim 7 merely describes the data sources used to generate the recommendation, instead of how the recommendation is used in any meaningful way.
116.	For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea, because the powered air-handling system is routine and conventional for the reasons stated in the rejection of claim 1 above.
117.	Claim 9 recites:
9.  The air filter of claim 1 wherein the filter recommendation program includes a database and wherein the recommendation is generated based on a query of the database.

118.	For Step 1, the claim is in one of the four statutory categories because it describes a “powered air-handling system” which is a machine. 
119.	For Step 2A, Prong One, the claim recites the abstract idea of recommending what type of filter should be used, for the reason stated in the rejection of claim 1 above.  
120.	For Step 2A, Prong Two, the claim does not recite additional elements that integrate the abstract idea into a practical application.  Instead, claim 9 merely describes how the recommendation is generated, instead of how the recommendation is used in any meaningful way.
121.	For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea, because the powered air-handling system is routine and conventional for the reasons stated in the rejection of claim 1 above.
122.	Claim 10 recites:
10.  A method of monitoring an air filter including air filter media installed in a powered air-handling system, the method comprising: wirelessly receiving pressure information representative of at least a downstream pressure of the powered air-handling system, the information originating from at least one pressure sensor; receiving information regarding a user of the powered air-handling system from a user profile; receiving information from an external source, the information related to operation of at least one of the powered air-handling system and the air filter media; and, generating an air filter recommendation, as a function of the pressure information in combination with the received information from the external source, wherein the received information is processed by a filter recommendation program to generate the filter recommendation that includes at least one of a recommendation of whether or not to replace the filter and a recommendation of a type of filter to use, and wherein the filter recommendation program utilizes received data from at least two of the sources to generate the recommendation.

123.	For Step 1, the claim is directed to one of the four statutory categories because it describes a “method” which is a process.
124.	For Step 2A, Prong One, the claim recites an abstract idea, which is the mental process of generating a recommendation of whether or not to replace a filter and/or what type of filter to use.  This is a mental process because making a recommendation is a form of observation or judgment.  While the claim says that the recommendation is generated based on information that is received from a variety of sources—this merely amounts to collecting information, analyzing it and displaying certain results of the collection of analysis.  MPEP 2106.04(a)(2)(III)(A).  
125.	Note that the abstract idea of generating a filter recommendation could be performed within the human mind.  For instance, a human could mentally receive data from a pressure sensor by looking at a pressure gauge.  The human could mentally receive information from a user profile by asking the person who will breathe the filtered air whether they have allergies.  The human could also receive data from an external source by looking at a weather report to estimate how long the air-handling system has been in operation.  Factoring all of this information, the human could recommend that the filter be changed.  For example, if the pressure gauge shows that the pressure drop is relatively high and the air-handling system has been under increased load because of hot weather, while the user has allergies, the human could recommend that the filter be changed.  Additionally, analyzing all of the data, the human could recommend what type of filter should be used.  For example, if the air-handling system has been running for a long time due to hot weather, but the pressure gauge shows a low pressure drop across the filter and the user does not have allergies, then the human could recommend that the filter that is installed is the correct type to be used in the system.
126.	For Step 2A, Prong Two, the claim does not recite additional elements that integrate the abstract idea into a practical application.  The claim indicates that the abstract idea is performed in conjunction with various physical elements such as an air filter including filter media installed in a powered air-handling system that comprises a pressure sensor.  These physical elements do not integrate the abstract idea of recommending what type of filter should be used into a practical application of the abstract idea.  Instead, the physical elements merely link the abstract idea to a particular technological environment or field of use.  MPEP 2106.04(d)(I).  The claim also recites the additional elements that the method receives information from a variety of sources with the information being used to generate the recommendation.  But this simply describes how the recommendation is produced, instead of describing how the recommendation is used in any meaningful way.
127.	For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea, because the claim describes a routine and conventional powered air-handling system.  There is nothing unique about the powered air-handling system.  The claim says that the system comprises an air filter with air filter media and a pressure sensor that can wirelessly transmit information.  The prior art cited in the rejection of claim 10 above teaches HVAC systems with these features.  Additionally, Burnett, US 9,593,861 B1 discloses an HVAC system comprising an air filter with air filter media with a pressure sensor that can wirelessly transmit information (col. 2, ll. 21–48).  And Hamann et al., US 2015/0241318 A1 discloses an HVAC system comprising an air filter with air filter media that comprises pressure sensors 304, 306 that wirelessly transmit information ([0030]–[0031]).
128.	Claim 11 recites:
11.  The method of claim 10, wherein the at least one pressure sensor is resident in the powered air-handling system.

129.	For Step 1, the claim is in one of the four statutory categories because it describes a “method” which is a process. 
130.	For Step 2A, Prong One, the claim recites the abstract idea of generating a recommendation of whether or not to replace a filter and/or what type of filter to use, for the same reasons explained in the rejection of claim 10 above.  
131.	For Step 2A, Prong Two, the claim does not recite additional elements that integrate the abstract idea into a practical application.  Instead, claim 11 merely describes location of the pressure sensor, instead of how the recommendation is used in any meaningful way.
132.	For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea, because the powered air-handling system is routine and conventional, even with the at least one pressure sensor is resident in the powered air-handling system.  This feature is taught in the prior art cited in the rejections of claim 11 above.  Additionally, Burnett teaches that the sensor is resident in the HVAC system, because the pressure sensor may be in the form of a tag 301 located on the air filter 106 (Fig. 3, col. 8, ll. 50–60), while Hamann teaches that the sensors 304, 306 may be located on the filter 302 ([0030]).
133.	Claim 12 recites:
12.  The method of claim 11, wherein the at least one pressure sensor is located within a housing of the air-handling system, and wherein circuitry is co-located in the housing with the pressure sensor that converts pressure data originating from the pressure sensor from analog form to digital form and that wirelessly transmits the digital pressure information to a wirelessly paired user mobile device, and wherein the digital pressure information is wirelessly forwarded from the paired user mobile device to a cloud platform.

134.	For Step 1, the claim is in one of the four statutory categories because it describes a “method” which is a process. 
135.	For Step 2A, Prong One, the claim recites the abstract idea of generating a recommendation of whether or not to replace a filter and/or what type of filter to use, for the same reasons explained in the rejection of claim 10 above.  Claim 12 additionally recites the abstract idea of converting data from analog to digital.
136.	For Step 2A, Prong Two, the claim does not recite additional elements that integrate the abstract idea into a practical application.  While claim 11 recites the additional element of the pressure sensor being located in a housing of the air-handling system, this does not describe how the abstract idea of generating a recommendation is utilized in any meaningful way.  Additionally, while the claim says that circuitry is also located in the housing, with the circuitry converting analog data to digital, this does not integrate the abstract idea into a practical application.  Instead, it merely amounts to reciting the words “apply it” on a computer.  MPEP 2106.04(d)(I).  Furthermore, while the claim indicates that the digital pressure information is wirelessly transmitted to a mobile device and then forwarded to the cloud, this does not integrate the abstract idea into a practical application, because it fails to explain how the recommendation is utilized in any meaningful way. 
137.	For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea, because the air-handling system is routine and conventional. The system is well-known in view of the prior art used to reject claim 12 above.  Additionally, Burnett teaches an HVAC system comprising a chip 301 (“circuitry”) that is co-located in the housing with the pressure sensor located on the chip 301 (Fig. 3, col. 8, ll. 50–60).  The chip 301 can wireless transmit information to a user device such as a mobile device or table (Fig. 3, col. 8, ll. 50–60, claim 11), while cloud computing is ubiquitous.  Also, analog pressure sensors are well-known in the.  Additionally, Hamann teaches some type of circuitry co-located in the housing with the pressure sensors 304, 306, because the sensors wirelessly transmit data ([0031]).  Mobile devices and cloud computing are ubiquitous.  Also, analog pressure sensors are well-known in the art.
138.	Claim 13 recites:
13.  The method of claim 11 wherein the generated filter recommendation includes an indication of a remaining filter lifetime of the air filter, and wherein the indication is presented on a display of the user mobile device.

139.	For Step 1, the claim is in one of the four statutory categories because it describes a “method” which is a process. 
140.	For Step 2A, Prong One, the claim recites the abstract idea of generating a recommendation of whether or not to replace a filter and/or what type of filter to use, for the same reasons explained in the rejection of claim 10 above.  Claim 13 elaborates on the abstract idea of claim 10, by indicating that the recommendation includes an indication of a remaining filter lifetime of the air filter which is presented on a display of a mobile device.  This is a mental process because making a recommendation is a form of observation or judgement.  It is a mental process even though the information is displayed, because a claim to collecting information, analyzing it and displaying certain results where the data steps were recited at such a high level of generality such that they could practically be performed in the human mind has been found to be patent ineligible.  MPEP 2106.04(a)(2)(III)(A).  
141.	For Step 2A, Prong Two, the claim does not recite additional elements that integrate the abstract idea into a practical application, because nothing meaningful is done with the recommendation.
142.	For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea, because the powered air-handling system is routine and conventional, for the reasons stated in the rejection of claim 10 above.  
143.	Claim 14 recites:
14.  The method of claim 11 wherein the received information is processed by a programmed computer to generate the filter recommendation that includes a recommendation of whether or not to replace the filter.

144.	For Step 1, the claim is in one of the four statutory categories because it describes a “method” which is a process. 
145.	For Step 2A, Prong One, the claim recites the abstract idea of generating a recommendation of whether or not to replace a filter and/or what type of filter to use, for the same reasons explained in the rejection of claim 10 above.  
146.	For Step 2A, Prong Two, the claim does not recite additional elements that integrate the abstract idea into a practical application.  Instead, the claim describes how the recommendation is generated, instead of any meaningful use of the recommendation.
147.	For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea, because the powered air-handling system is routine and conventional, for the reasons stated in the rejection of claim 10 above.  
148.	Claim 15 recites:
15.  The method of claim 11 wherein the received information is processed by a programmed computer to generate the filter recommendation that includes a recommendation of a type of filter to use.

149.	For Step 1, the claim is in one of the four statutory categories because it describes a “method” which is a process. 
150.	For Step 2A, Prong One, the claim recites the abstract idea of generating a recommendation of whether or not to replace a filter and/or what type of filter to use, for the same reasons explained in the rejection of claim 10 above.  
151.	For Step 2A, Prong Two, the claim does not recite additional elements that integrate the abstract idea into a practical application.  Instead, the claim describes how the recommendation is generated, instead of any meaningful use of the recommendation.
152.	For Step 2B, the claim as a whole does not amount to significantly more than the abstract idea, because the powered air-handling system is routine and conventional, for the reasons stated in the rejection of claim 10 above.  
153.	Claim 16 recites:
16.  A machine readable storage device having instructions for execution by a processor of the machine to perform operations to monitor an air filter installed in a powered air-handling system, the operations comprising: wirelessly receiving pressure information representative of at least a downstream pressure of the powered air-handling system, the information originating from at least one pressure sensor; receiving information regarding a user of the powered air-handling system from a user profile; receiving information from an external source, the information related to operation of at least one of the powered air-handling system and the air filter media; and, generating an air filter recommendation, as a function of the pressure information in combination with the received information from the external source, wherein the received information is processed to generate the filter recommendation that includes at least one of a recommendation of whether or not to replace the filter and a recommendation of a type of filter to use.

154.	For Step 1, the claim is not directed to one of the four statutory categories.  This step asks whether the claim is to a process, machine, manufacture or composition of matter.  MPEP 2106.03.01(I).  Transitory forms of signal transmission are not directed to any of the four statutory categories.  For claims that describe machine readable media, the BRI can encompass non-statutory transitory forms of signal transmission such as a propagating electrical or electromagnetic signal per se.  MPEP 2106.03(II).  Here, claim 16 describes a “machine readable storage device having instructions for execution by a processor.”  Therefore, under the BRI, claim 16 describes a non-statutory transitory form of signal transmission.  As such, claim 16 is patent ineligible, because it is not directed to one of the four statutory categories.
155.	This rejection of claim 16 could be overcome by describing the machine readable storage device as being “non-transitory.”  But, even with this amendment, claim 16 would likely remain unpatentable under Steps 2A and 2B, because claim 16 mirrors claim 10, which is patent ineligible.
156.	Claim 18 recites:
18.  The machine readable storage device of claim 16, wherein the at least one pressure sensor is located within a housing of the air-handling system, and wherein circuitry is co-located in the housing with the pressure sensor that converts pressure data originating from the pressure sensor from analog form to digital form and that wirelessly transmits the digital pressure information to a wirelessly paired user mobile device, and wherein the digital pressure information is wirelessly forwarded from the paired user mobile device to a cloud platform.

157.	For Step 1, the claim is patent ineligible because it is not directed to one of the four statutory categories.  This is because it describes a “machine readable storage device” which includes non-statutory transitory forms of signal transmission under the BRI.  MPEP 2106.03(II).  
158.	This rejection could be overcome by describing the machine readable storage device as being “non-transitory.”  But, even with this amendment, the claim would likely remain unpatentable under Steps 2A and 2B, because claim 18 mirrors claim 12 which is patent ineligible.
159.	Claim 19 recites:
19.  The machine readable storage device of claim 18, wherein the generated filter recommendation includes an indication of a remaining filter lifetime of the air filter, and wherein the indication is presented on a display of the user mobile device, of a computer, or of a thermostat of the powered air-handling system.

160.	For Step 1, the claim is patent ineligible because it is not directed to one of the four statutory categories.  This is because it describes a “machine readable storage device” which includes non-statutory transitory forms of signal transmission under the BRI.  MPEP 2106.03(II).  
161.	This rejection could be overcome by describing the machine readable storage device as being “non-transitory.”  But, even with this amendment, the claim would likely remain unpatentable under Steps 2A and 2B because claim 19 mirrors claim 13 which is patent ineligible.
162.	Claim 20 recites:
20.  The machine readable storage device of claim 18, and further having instructions for execution by a processor of the machine to perform operations to scroll visual elements on a display screen, the scrolling operations comprising: generating a display of first visual elements on a first portion of the display screen; generating a display of second visual elements on a second portion of the display screen; receiving first scroll control input for the first portion of the display screen; scrolling the first visual elements on the first portion of the display screen responsive to the first scroll control input; generating second scroll control input as a function of the first scroll control input and a relationship between the first visual elements and the second visual elements; and scrolling the second visual elements on the second portion of the display screen responsive to the second scroll control input, wherein the first and second visual elements scroll at different rates.

163.	For Step 1, the claim is patent ineligible because it is not directed to one of the four statutory categories.  This is because it describes a “machine readable storage device” which includes non-statutory transitory forms of signal transmission under the BRI.  MPEP 2106.03(II).  
164.	This rejection could be overcome by describing the machine readable storage device as being “non-transitory.”  But, even with this amendment, the claim would likely remain unpatentable under Steps 2A and 2B, because nothing practical is done with the air filter recommendation, while claim 20 appears to describe a routine and conventional method of scrolling information on the screen of a mobile device.
165.	Claim 21 recites:
21.  The machine readable storage device of claim 20, wherein the first scroll control input comprises a swiping touch of the display screen in the first portion of the display screen, wherein the display screen is a touch screen.

166.	For Step 1, the claim is patent ineligible because it is not directed to one of the four statutory categories.  This is because it describes a “machine readable storage device” which includes non-statutory transitory forms of signal transmission under the BRI.  MPEP 2106.03(II).  
167.	This rejection could be overcome by describing the machine readable storage device as being “non-transitory.”  But, even with this amendment, the claim would likely remain unpatentable under Steps 2A and 2B, because nothing practical is done with the air filter recommendation, while claim 21 appears to describe a routine and conventional method of scrolling information on the screen of a mobile device.
168.	Claim 22 recites:
20.  The machine readable storage device of claim 20, wherein the first visual elements comprise a graph of data over a range of days, and wherein the second visual elements comprise an indication of a month corresponding to the days, and wherein the indication of the month scrolls across the second portion of the screen responsive to the days scrolling in the first portion of the screen, wherein the position of the indication of the month appears at a left side of screen when the days are at the beginning of the month and the position of the indication of the month moves toward the right side of the screen as the days of the month increase in value.

169.	For Step 1, the claim is patent ineligible because it is not directed to one of the four statutory categories.  This is because it describes a “machine readable storage device” which includes non-statutory transitory forms of signal transmission under the BRI.  MPEP 2106.03(II).  
170.	This rejection could be overcome by describing the machine readable storage device as being “non-transitory.”  But, even with this amendment, the claim would likely remain unpatentable under Steps 2A and 2B.  This is because nothing practical is done with the air filter recommendation.  Additionally, claim 22 introduces the abstract idea of displaying a scrollable graph of data over a range of days and a scrollable month corresponding to the days.  This is an abstract idea because it describes using a calendar, which is a method of organizing human activity. MPEP 2106.04(a).  Nothing practical is done with the abstract idea of using a calendar, because the claim merely describes how the calendar is manipulated on a screen.  Also, the claim as a whole does not appear to amount to significantly more than the abstract idea, because the claim describes routine and conventional visual elements to display the calendar.
Conclusion
171.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        November 15, 2022